  Case 1:20-mc-00016-LO-IDD Document 1 Filed 05/20/20 Page 1 of 4 PageID# 1



                          UNITED STATES DISTRICT COURT
                       FOR THE EASTERN DISTRICT OF VIRGINIA
                                 Alexandria Division


 RYAN KARNOSKI, et al.,

         Plaintiffs, and

 STATE OF WASHINGTON,

         Plaintiff-Intervenor,
                                                          Misc. No. 1:20mc16
 v.
                                                          Underlying Action: Case No. 2:17-cv-
 DONALD J. TRUMP, in his official capacity                01297-MJP (W.D. Wash.)
 as President of the United States, et al.,

         Defendants.


      DEFENDANTS’ MOTION TO QUASH THIRD-PARTY SUBPOENA ISSUED TO
           SECRETARY OF VETERANS AFFAIRS ROBERT WILKIE JR.

        Pursuant to Rules 26(c)(1) and 45(d)(3) of the Federal Rules of Civil Procedure,

Defendants in the above-captioned action respectfully move to quash a third-party subpoena

ordering Robert Wilkie Jr., the sitting Secretary of Veterans Affairs, to appear for a deposition on

May 27, 2020 in this District, and for other and further relief as the Court deems just and proper.

In support, Defendants submit their Memorandum in Support of Defendants’ Motion to Quash

Third-Party Subpoena Issued to Secretary of Veterans Affairs Robert Wilkie Jr., dated May 20,

2020 and attached exhibits, which are being filed contemporaneously with this motion.



Dated: May 20, 2020                                  Respectfully submitted,

                                                     JOSEPH H. HUNT
                                                     Assistant Attorney General
                                                     Civil Division
Case 1:20-mc-00016-LO-IDD Document 1 Filed 05/20/20 Page 2 of 4 PageID# 2



                                        G. ZACHARY TERWILLIGER
                                        United States Attorney

                                        ALEXANDER K. HAAS
                                        Director, Federal Programs Branch

                                        ANTHONY J. COPPOLINO
                                        Deputy Director, Federal Programs Branch

                                        ANDREW E. CARMICHAEL
                                        CHRISTOPHER D. EDELMAN
                                        GRACE X. ZHOU
                                        Trial Attorneys, Federal Programs Branch
                                        United States Department of Justice
                                        Civil Division, Federal Programs Branch
                                        1100 L Street, NW
                                        Washington, DC 20005
                                        Tel: (202) 305-8659
                                        Email: christopher.edelman@usdoj.gov

                                         /s/ Dennis C. Barghaan
                                        DENNIS C. BARGHAAN, JR.
                                        Deputy Chief, Civil Division
                                        Assistant United States Attorney
                                        2100 Jamieson Ave.
                                        Alexandria, VA 22314
                                        Tel: (703) 299-3891
                                        Fax: (703) 299-3983
                                        Email: dennis.barghaan@usdoj.gov

                                        ATTORNEYS FOR DEFENDANTS




                                    2
 Case 1:20-mc-00016-LO-IDD Document 1 Filed 05/20/20 Page 3 of 4 PageID# 3




                              CERTIFICATE OF SERVICE
       I hereby certify that on May 20, 2020, a copy of the document above was served
by email to the following counsel of record for Plaintiffs and Plaintiff-Intervenor in the
underlying action:

Jordan M. Heinz
KIRKLAND & ELLIS (IL)
300 North LaSalle
Chicago, IL 60654
312-862-2000
Email: Jheinz@kirkland.Com
Counsel for Plaintiffs


Chalia I. Stallings-Ala’ilima
OFFICE OF THE WASHINGTON ATTORNEY GENERAL
800 5th Ave, Ste 2000
Seattle, WA 98104-3188
206-464-7744
Email: Chalias@atg.Wa.Gov
Counsel for Plaintiff-Intervenor


A copy of the document above was also transmitted by email to additional counsel at the
following addresses:

Vanessa Barsanti, vanessa.barsanti@kirkland.com
Mark Beckington, Mark.Beckington@doj.ca.gov
Ben Bistricer, Ben.Bistricer@lw.com
Lara Haddad, Lara.Haddad@doj.ca.gov
Marianne F. Kies, MKies@cov.com
Peter Komorowski, PKomorowski@cov.com
Chloe Korban, Chloe.Korban@lw.com
Nicholas M. Lampros, nlampros@cov.com
Jennifer L. Levi, jlevi@glad.org
Amie Medley, Amie.Medley@doj.ca.gov
Colleen Melody, colleen.melody@atg.wa.gov
Matthew Miller, MMiller@foleyhoag.com


                                             3
 Case 1:20-mc-00016-LO-IDD Document 1 Filed 05/20/20 Page 4 of 4 PageID# 4



Shannon Minter, sminter@nclrights.org
Amy Quartarolo, amy.quartarolo@lw.com
Thomas E. Redburn, tredburn@lowenstein.com
Peter C. Renn, prenn@lambdalegal.org
Daniel I. Siegfried, daniel.siegfried@kirkland.com
Meg Slachetka, MSlachetka@lowenstein.com
Chris Stoll, CStoll@nclrights.org
Jason Sykes, jason@newmanlaw.com
Dixie Tauber, Dixie.Tauber@lw.com
Harrison White, harrison.white@lw.com



                                                /s/ Dennis C. Barghaan
                                               DENNIS C. BARGHAAN, JR.
                                               Deputy Chief, Civil Division
                                               Assistant United States Attorney




                                           4
